Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered October 20, 1988, which revoked defendant’s probation and imposed a sentence of imprisonment.
Evidence was presented at defendant’s hearing which showed that he left his rehabilitation program without permission and before he completed his treatment. This was more than sufficient to support County Court’s conclusion that defendant violated the conditions of his probation (see, People v Modjeska, 159 AD2d 873). Additionally, the record shows that defendant’s attempt to amend the transcript was untimely made under CPLR 5525. Therefore, the court’s settlement of the transcript was proper. We have considered defendant’s remaining arguments and find them lacking in merit.
Judgment affirmed.
Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.